Munson, C.J.
(concurring)—Appellate courts do not have the benefit of the "flavor" or the "aura" of the proceedings, such as these, when an individual pleads guilty to a felony. That is why the record is important. The Superior Court Judges Association, in conjunction with the Administrator for the Courts, prepared the State of Washington Judge's Benchbook (1977). It has a section on guilty pleas. Also, the CrR 4.2 form provides a recitation of rights. Examining a defendant before the court on the rights contained therein *840would help reduce some congestion in the courts created by such petitions, as shown by this case.